12-3882
     Ingram v. MacDonald

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 18th day of July, two thousand thirteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                SUSAN L. CARNEY,
 9                CHRISTOPHER F. DRONEY,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13
14       INGRID COTTERELL INGRAM,
15                Plaintiff-Appellant,
16
17                    -v.-                                                     12-3882
18
19       JUST ENERGY,
20                Defendant-Appellee,
21
22       REBECCA MACDONALD, KEN HARTWICK,
23       SCOTT GAHN, DARREN PRITCHETT, BETH
24       SUMMERS, HUMERA SIDDIQUI, WAYNE
25       MORGAN, JASON HEROD,
26
27                Defendants.*
28       - - - - - - - - - - - - - - - - - - - -X

                *
                The Clerk of Court is directed to amend the official
         caption to conform with the caption above.
                                                  1
 1   FOR APPELLANT:             Ingrid Cotterell Ingram, pro se,
 2                              Corona, New York.
 3
 4   FOR APPELLEE:              Charles E. Dorkey III, Seth H.
 5                              Borden, Rebecca Tingey, McKenna
 6                              Long & Aldridge LLP, New York,
 7                              New York.
 8
 9        Appeal from a judgment of the United States District
10   Court for the Eastern District of New York (Townes, J.).
11
12        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
13   AND DECREED that the judgment of the district court be
14   AFFIRMED.
15
16        Ingrid Cotterell Ingram appeals pro se from a judgment
17   of the United States District Court for the Eastern District
18   of New York (Townes, J.) dismissing her employment
19   discrimination suit against her former employer, Just
20   Energy. We assume the parties’ familiarity with the
21   underlying facts, the procedural history of the case, and
22   the issues on appeal.
23
24        We review de novo a district court’s grant of summary
25   judgment, with the view that “[s]ummary judgment is
26   appropriate only if the moving party shows that there are no
27   genuine issues of material fact and that the moving party is
28   entitled to judgment as a matter of law.” Miller v. Wolpoff
29   & Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003). In
30   determining whether there are genuine issues of material
31   fact, we are “required to resolve all ambiguities and draw
32   all permissible factual inferences in favor of the party
33   against whom summary judgment is sought.” Terry v.
34   Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal
35   quotation marks omitted). Summary judgment is appropriate
36   “[w]here the record taken as a whole could not lead a
37   rational trier of fact to find for the non-moving party.”
38   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
39   574, 587 (1986).
40
41        Upon such review, we conclude that Ingram’s appeal is
42   without merit for the reasons articulated by the district
43   court in its memorandum and order. See Ingram v. MacDonald,
44   No. 10-cv-3859 (E.D.N.Y. Sept. 17, 2012, ECF No. 111). We

                                  2
1   have considered all of Ingram’s remaining arguments and find
2   them to be without merit.
3
4        Accordingly, we AFFIRM the judgment of the district
5   court.
6
7                              FOR THE COURT:
8                              CATHERINE O’HAGAN WOLFE, CLERK
9




                                 3